DETAILED ACTION
This Office Action is in response to Application filed May 29, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Species 2 in the reply filed on July 25, 2022 is acknowledged.  The traversal is on the grounds that (a) cited portion of MPEP 1850(II) appears to suggest that when there is only one independent claim, the dependent claims should not be restricted under the doctrine of Lack of Unity, and (b) the Ji et al. reference does not teach the limitation “a doping concentration of the first dopant emitted from the plurality of first sub layers has a plurality of first concentration peaks” recited in claim 11.  This is not found persuasive, because (a) the cited portion of MPEP is related to a restriction requirement when there are two or more independent claims, which is not the case for the current application, (b) furthermore, MPEP 1850(II) further stipulates that “If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered”, that “If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised”, and that “Similar considerations apply in the case of a genus/species or combination/subcombination situation”, and (c) in addition, the limitation cited above is indefinite as discussed below, and thus would not be given a patentable weight in the prior art rejection, in which case Ji et al. disclose all of the definite limitations of claim 1.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 11, it is not clear what the “primary ions” recited on line 9 refer to, and it is not clear whether any “primary ions” regardless of their energies, their angles of incidence, their fluxes, etc. would result in the claimed features recited on lines 10-13, because (a) Applicants simply claim “primary ions” without any parameters with which the “primary ions” are used, and (b) if the “primary ions” should have certain physical and/or chemical parameters corresponding to the limitation recited on lines 10-13, claim 11 would be further indefinite for not claiming an essential or critical parameters to the practice of the claimed invention: In other words, claim 1 would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: physical and/or chemical parameters such as primary ion species, primary ion energies, angle of incidence of primary ions, primary ion flux, etc.
(2) Also regarding claim 11, it is not clear what the limitation “an intensity of the indium ions emitted from the plurality of first sub layers has a plurality of first indium intensity peaks” recited on lines 10-11 suggests, because (a) it is not clear where the “peaks” are observed, i.e. is it on a certain plot?, (b) it is not clear whether the limitation is directed to a structure of the plurality of first sub layers where indium atoms are unevenly distributed, or whether the limitation is strongly correlated with the measurement condition where the measurement of the intensity of the indium ions depend on what the primary ions are, how the primary ions are incident onto the plurality of first sub layers, how high the energy of the primary ions is, and so on, (c) if the structure of the plurality of first sub layers comprises unevenly distributed indium atoms, it is not clear how the indium atoms are unevenly distributed in the plurality of first sub layers as claimed, and (c) if one plurality of first sub layers exhibit the claimed first indium intensity peaks, while another plurality of first sub layers does not exhibit the claimed first indium intensity peaks depending on the primary ions, the energies of the primary ions, the angles of incidence of the primary ions, etc., claim 11 would be further indefinite as discussed above.
(3) Further regarding claim 11, it is not clear what the limitation “a doping concentration of the first dopant emitted from the plurality of first sub layers” recited on line 12 suggests, because (a) “a doping concentration of the first dopant”, which is a numerical value, cannot be emitted from the plurality of first sub layers, and (b) it is not clear whether Applicants claim that “a doping concentration of the first dopant” is identical to the claimed pattern including “a plurality of first concentration peaks”.
(4) Still further regarding claim 11, it is not clear what the limitation “a doping concentration of the first dopant emitted from the plurality of first sub layers has a plurality of first concentration peaks” recited on lines 12-13 suggests, because (a) it is not clear where the “peaks” are observed, i.e. is it on a certain plot?, (b) it is not clear whether the limitation is directed to a structure of the plurality of first sub layers where first dopant atoms are unevenly distributed, or whether the limitation is strongly correlated with the measurement condition where the measurement of the intensity of the first dopant ions depend on what the primary ions are, how the primary ions are incident onto the plurality of first sub layers, how high the energy of the primary ions is, and so on, (b) if the structure of the plurality of first sub layers comprises unevenly distributed first dopant atoms, it is not clear how the first dopant atoms are unevenly distributed in the plurality of first sub layers as claimed, and (c) if one plurality of first sub layers exhibit the claimed first concentration peaks, while another plurality of first sub layers does not exhibit the claimed first concentration peaks depending on the primary ions, the energies of the primary ions, the angels of incidence of the primary ions, etc., claim 11 would be further indefinite as discussed above.
Claims 12-16 and 28-30 depend on claim 11, and therefore, claims 12-16 and 28-30 are also indefinite.
(5) Regarding claim 12, claim 12 reciting “a maximum indium intensity peak”, “a doping concentration of the first dopant” and “a maximum concentration peak” is indefinite for the same reasons stated above with regard to claim 11.  Claims 13-26 depend on claim 12, and therefore, claims 13-26 are also indefinite.
(6) Regarding claim 13, it is not clear how “the plurality of the first indium intensity peaks and the plurality of first concentration peaks” can be “disposed between the maximum indium intensity peak and the maximum concentration peak” when “the plurality of first concentration peaks” correspond to the doping concentration of the first dopant as recited on lines 12-13 of claim 11, because (a) “the maximum concentration peak” should be one of “the plurality of first concentration peaks”, (b) from another perspective, it appears that this limitation suggests that only the bottommost second sub layer of the first superlattice layer would correspond to the maximum concentration peak, while other second sub layers do not have and correspond to the maximum concentration peak, (c) in other words, when the second sub layers are uniformly formed, there would not be the maximum concentration peaks, and one or some of the plurality of first concentration peaks is/are outside of the region “between the maximum intensity peak and the maximum concentration peak” contradictory to the limitation of claim 13, and (d) in this case, it is not clear how Applicants formed the bottommost sub layer that has more first dopant than the other second sub layers as well as the plurality of first sub layers.  Claims 14-26 depend on claim 13, and therefore, claims 14-26 are also indefinite.
(7) Regarding claim 14, claim 14 reciting “plurality of first valleys”, “a doping concentration of the first dopant” and “plurality of second valleys” is indefinite for the same reasons stated above with regard to claim 11.  Claim 15 depends on claim 14, and therefore, claim 15 is also indefinite.
(8) Regarding claim 16, claim 16 reciting “an intensity of the indium ions emitted from the third sub layers has a second indium intensity peak higher than the first indium intensity peak” is indefinite for the same reasons stated above with regard to claim 11.  Claims 17-26 depend on claim 16, and therefore, claims 17-26 are also indefinite.
(9) Regarding claim 18, claim 18 reciting “a second concentration peak and a third concentration peak” is indefinite for the same reasons stated above with regard to claim 11.  Claims 19-23 depend on claim 18, and therefore, claims 19-23 are also indefinite.
(10) Regarding claim 21, claim 21 reciting “a fourth concentration peak” is indefinite for the same reasons stated above with regard to claim 11.  Claims 22 and 23 depend on claim 21, and therefore, claims 22 and 23 are also indefinite.
(11) Regarding claim 22, claim 22 reciting “a fifth concentration peak” is indefinite for the same reasons stated above with regard to claim 11.
(12) Regarding claim 24, claim 24 reciting “a first aluminum intensity peak” and “a second aluminum intensity peak” is indefinite for the same reasons stated above with regard to claim 11.  Claims 25 and 26 depend on claim 24, and therefore, claims 25 and 26 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 29 and 30, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ji et al. (US 2017/0025568)
Regarding claim 11, Ji et al. disclose a semiconductor device (Fig. 1D) comprising: a semiconductor structure including a first conductive semiconductor layer (300) ([0038]), a second conductive semiconductor layer (500) ([0048]), and an active layer (400) ([0047]) disposed between the first conductive semiconductor layer and the second conductive semiconductor layer, wherein the first conductive semiconductor layer includes a first superlattice layer including a plurality of first sub layers (InGaN thin films) and a plurality of second sub layers (GaN thin films), which are alternately disposed, the semiconductor structure inherently emits ions of indium, aluminum, a first dopant, and a second dopant when primary ions are irradiated thereon, because (a) this limitation is indefinite as discussed above, (b) indium atoms are included at least in the InGaN thin films of the plurality of first sub layers, which would be emitted under certain conditions when the primary ions are irradiated, (c) aluminum atoms are included in the substrate 100 ([0034]), in the not-shown buffer layer ([0035]), in the n-type AlGaN semiconductor layer 200 ([0036]), and so on, which would also be emitted under certain conditions when the primary ions are irradiated, and (d) the first dopant would be the n-type dopants, and the second dopant would be the p-type dopant, an intensity of the indium ions emitted from the plurality of first sub layers inherently has a plurality of first indium intensity peaks, which is indefinite and may depend on the measurement condition, rendering the limitation directed to an intended use of the plurality of first sub layers, and a doping concentration of the first dopant emitted from the plurality of first sub layers inherently has a plurality of first concentration peaks, which is indefinite and may depend on the measurement condition, rendering the limitation directed to an intended use of the plurality of first sub layers.
If Applicants can prove or show that it is not inherent that the plurality of first sublayers comprises the first dopant such that a doping concentration of the first dopant emitted from the plurality of first sub layers has a plurality of first concentration peaks, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first superlattice layer 300 of Ji et al. can be doped with an n-type dopant just like the n-type semiconductor layer 200, because the first superlattice layer 300 is in direct contact with the active layer 400, and therefore, doping the first superlattice layer 300 would improve electrical conduction throughout the semiconductor device, which would improve light emitting efficiency since more current can flow through the first superlattice layer 300.
Regarding claims 12, 29 and 30, Ji et al. further disclose that an intensity of the indium ions emitted from the active layer (400) ([0049]) inherently includes a maximum indium intensity peak, which is indefinite and depends on the measurement condition, a doping concentration of the first dopant emitted from the first conductive semiconductor layer (300) inherently includes a maximum concentration peak, which is indefinite and depends on the measurement condition, and the maximum indium intensity peak is inherently disposed to be spaced apart from the maximum concentration peak in a first direction, which depends on the measurement condition, too (claim 12), and the first sub layers and the second sub layers all include InGaN, because (a) Applicants do not specifically claim the material composition of the InGaN, (b) the superlattice layer 300 comprises InGaN films and GaN films, and (c) even the GaN films comprise some In atoms, albeit miniscule, diffused from the neighboring InGaN films to be InGaN films with very small amount of In atoms (claim 29), wherein a composition of InGaN in the first sub layers and a composition of InGaN in the second sub layers are different from each other, because the GaN films with small amount of In atoms have different composition than the InGaN films (claim 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 10,069,035)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 29, 2022